USDC SDNY

CLIFTON BUDD & DEM ] POCUMENT

ELECTRONICALLY FILED

 

ATTORNEYS AT LAW DOC #:
DATE FILED: _ 6/23/2021

 

THE EMPIRE STATE BUILDING
350 FIFTH AVENUE, 61ST FLOOR FAX (212) 687-3285
NEW YorRK, NY 10118 www.cbdm.com

IAN-PAUL A. POULOS
ASSOCIATE
E-MAIL: IAPOULOS@CBDM.COM

June 22, 2021

VIA ECF

Hon. Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Alvarado v. 58 West LLC d/b/a Loi Estiatorio et al.
1:19-cv-07694-AT

Dear Judge Torres:

This firm represents the Defendants in the above-referenced action. The Defendants write
jointly with Plaintiffs, pursuant to Paragraph I(C) of Your Honor’s Individual Practices in Civil
Cases, to respectfully request that the parties’ deadline to request a pre-motion conference in
advance of moving for summary judgment be extended sixty (60) days from Friday, June 25,
through and including Tuesday, August 24, 2021.

There was a delay in receipt of the deposition transcripts. All deponents retained their right
to review the deposition transcripts within thirty (30) days pursuant to FRCP 30(e). The
Defendants and two non-party witnesses received their transcripts earlier this morning. In addition,
since Plaintiffs just filed the Amended Complaint, the Defendants must file their answer or
otherwise respond. See ECF Doc. 74 & 77. Lastly, the additional tume would permit the
opportunity for further discussions that may narrow issues in advance of summary judgment.

This is the first request to extend the summary judgment deadline. Thank you for Your
Honor’s time and consideration.

Respectfully submitted,
CLIFTON BUDD & DeMARIA, LLP
Attorneys for the Defendants

GRANTED. By August 24, 2021, the parties shall submit their pre-motion letters.

SO ORDERED.

Dated: June 23, 2021 O?}-

New York, New York ANALISA TORRES
United States District Judge

 
